Case 1:20-sw-00001-LDA Document5 Filed 02/18/20 Page 1 of 1 PagelD #: 49

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

IN RESEARCH WARRANT __ )
: ) SW NO. 1:20-SW-01 LDA

wv N_TO_UNSE

Denise M. Barton, Assistant United States Attorney, moves to unseal the Government's
Application for Search Warrant, supporting affidavit and Search Warrant. As a basis for said motion,
the Government avers that the reasons for sealing no longer exist due to execution and additional case

developments.

Respectfully submitted,
UNITED STATES OF AMERICA
By its attorneys,

AARON L. WEISMAN
United States Attorney

Depa MM. Bete,

DENISE M. BARTON
Assistant United States Attorney

SO ORDERED:

 

- +> . <
UNITED STATES MAGISTRATE JUDGE
Lica D® ALmMondD

 

 
